Citation Nr: 1643610	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1966, with service in Korea.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Seattle, Washington RO.  In January 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2015, the Board remanded the matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the expanded record, the Board finds that additional development is necessary.  In the previous (March 2015) remand, the Board noted the Veteran's contentions that he was exposed to various chemicals/compounds used as herbicides while he was stationed in Korea (2,4-D; 2,4,5-T; picloram, cacodylic acid, and TCDD) and that Agent Orange is an equal combination of 2,4-D and 2,4,5-T.  The Board instructed the AOJ to contact the appropriate service department agency (noting that the Joint Services Records and Research Center (JSRRC) might be a starting point) to request development to verify the Veteran's allegations of exposure during his service in Korea to Agent Orange (and chemicals/compounds listed in 38 C.F.R. § 3.307(a)(6)) in his assignment to the 101st Veterinary Detachment as veterinarian to sentry and scout dogs.  
Pursuant to the Board's March 2015 remand, the AOJ sent a request to the Joint Services Records and Research Center (JSRRC) to corroborate the Veteran's allegation of being exposed to herbicides, specifically Agent Orange.  In a June 2016 response JSRRC stated, "We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1964 unit records submitted by the 101st Veterinary Detachment.  Therefore, due to the lack of unit records available to us, we are unable to document [the Veteran] was exposed to chemicals/herbicides.  We are also unable to provide information concerning any studies or the effect of chemicals or herbicides on sentry dogs."

The claims file contains a June 2016 memorandum with a formal finding that the evidence confirms the Veteran was not exposed to herbicides, namely Agent Orange.  Based on the JSRRC response that there are insufficient records to corroborate his allegations of being exposed to chemicals/herbicides, the memorandum states that herbicide exposure cannot be conceded.  The AOJ determined that the Veteran's exposure to herbicides has not been verified.

However, in an August 2016 statement, the Veteran stated that there was never a 101st Veterinary Detachment.  He clarified that he commanded the 106th Veterinary Detachment assigned to Corps Headquarters from 1965 to 1966.  Therefore, additional remand is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the JSRRC to request development to verify the Veteran's allegations of exposure during his service in Korea to Agent Orange (and chemicals/compounds listed in 38 C.F.R. § 3.307(a)(6)).

The information provided must respond to the following:

a) Were the chemical compounds 2,4-D; 2,4,5-T; picloram, cacodylic acid, and TCDD used in Korea by the military while the Veteran was there, as alleged?

b) If so, is it at least as likely as not (a 50% or better probability) that the Veteran was exposed to such chemicals/compounds in the manner alleged during his service?  The response should address the Veteran's allegations that, in his assignment to the 106th Veterinary Detachment as veterinarian to sentry and scout dogs, he became acquainted with the effect these chemicals and compounds had on sentry dogs in that they lost their usefulness much earlier than expected.  If any veterinary studies were conducted by or on behalf of the military to address this alleged phenomenon, they should be cited.  If there have been no such studies, that should also be noted for the record.

2.  If it is determined that the Veteran was exposed to certain chemicals identified in 38 C.F.R. § 3.307(a)(6) in service but there is no scientific evidence to establish that the combination of those chemicals amounts to Agent Orange, the Veteran should be so advised and afforded an opportunity to present evidence that his diabetes and peripheral neuropathy are nonetheless related to exposure to the identified chemicals in service.  The AOJ should arrange for any further development suggested by the Veteran's response.

3.  The AOJ should then review the record and make a factual determination for the record as to whether or not the Veteran is shown to have been exposed to the chemicals/compounds listed in 38 C.F.R. § 3.307(a)(6) in the manner he alleges.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

